UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-147835 PrismOne Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8768424 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 146 W. Plant Street, Suite 300, Winter Garden, Florida 34787 (Address of principal executive offices) 321-292-1000 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:22,731,503 common shares as of May 19, 2010. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-2 Statements of Operations for the three months ended March 31, 2010 and March 31, 2009 (unaudited); F-3 Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009 (unaudited) F-4 Notes to Condensed Financial Statements These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents PrismOne Group, Inc Balance Sheets ASSETS March 31, December 31, CURRENT ASSETS (unaudited) (audited) Cash $ $ Accounts receivable, net Accounts receivable related party, net Other receivable- related party - Investment in equity securities - Total current assets Equipment held for sale Equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Bank overdrafts $ $ Accounts payable and accrued expenses Capital lease - current Preferred dividends accrued - related party Due to related party Total current liabilities Capital lease Note payable - related party TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value 10,000,000 shares authorized; issued and outstanding 274,000 and0 outstanding at December 31, 2009 and 2008, respectively Common stock, $0.001 par value 90,000,000 shares authorized; issued and outstanding22,731,503 Additional paid in capital Accumulated other comprehensive loss Accumulated deficit Total stockholders' deficit TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents PrismOne Group, Inc Statements of Operations (Unaudited) For the Three Months Ended March 31, REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative Management fees -related party Payroll expenses Licenses and permits -related party Total operating expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense - Interest income - Total other income (expense) NET INCOME (LOSS) $ $ Comprehensive loss: Unrealized loss in equity securities held - Total comprehensive loss $ $ Net loss per common share: Basic
